EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER OF DOUBLE CROWN RESOURCES, INC. FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2014 PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Jerold S.Drew, am the Chief Executive and Chief Financial Officer of Double Crown Resources, Inc., a Nevada corporation (the "Company"). I am delivering this certificate in connection with the Quarterly Report on Form 10-Q of the Company for theperiod ended March 31, 2014 and filed with the Securities and Exchange Commission ("Quarterly Report"). Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I hereby certify that, to the best of my knowledge, theQuarterly Report fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 and that the information contained in theQuarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 9, 2014 By: /s/ Jerold S.Drew Jerold S.Drew Chief Executive Officer and Chief Financial Officer
